Title: Thomas Jefferson to John Barnes, 22 August 1809
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello Aug. 22. 09
           Yours of the 9th was duly recieved. having occasion to remit to mr Peale of the Museum Philadelphia a sum of 49 D–5½ C 49 D–5½ C and not being able to get any Philadelphia
 bills here, I have taken the liberty which your goodness has rendered habitual of inclosing you George town, Alexandria, & Virginia bills (50. D.) the only kinds to be had here, & of praying you to exchange them for a draught of the B. bank US. at Washington on that at Philadelphia
 in favor of Charles W. Peale, & to put it under cover to him, for which purpose I inclose you a cover. I write by this post to mr Peale to save you the trouble of a letter of explanation. ever affectionately yours
          
            Th:
            Jefferson
        